MEMORANDUM**
John Jacob Scheel appeals his 97-month sentence imposed following a guilty-plea to armed bank robbery, in violation of 18 U.S.C. § 2113(d). We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand to the sentencing court to proceed pursuant to United States v. Ameline, 409 F.3d 1073, 1084 (9th Cir.2005) (en banc), and United States v. Moreno-Hernandez, 419 F.3d 906, 2005 WL 1964483 at *8 (9th Cir. Aug.17, 2005) (extending the Ameline remand to cases involving non-constitutional Booker error).
The Court notes that there is a discrepancy between the offense charged in the indictment (18 U.S.C. § 2113(d)) and the offense listed in the judgment (18 U.S.C. § 2113(a)). On remand, the district court is instructed to correct the typographical error in the judgment so that it accurately reflects the crime of conviction. Appellant’s July 19, 2004, motion for a reversal and remand pursuant to Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), is denied.
REMANDED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. We decline to address the contentions raised for the first time in appellant’s reply brief. See United States v. Ullah, 976 F.2d 509, 514 (9th Cir.1992).